EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
This office action is in response to the amendment of June 28, 2022, which amendment has been ENTERED.
The drawings of May 6, 2020 are hereby accepted as FORMAL.
Sigler et al (US 6,477,370 B1), cited herewith, is of general interest for the disclosure related to the use of satellites in the disclosed network.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, delete the text of paragraph [0001] in its entirety, and insert the following therefor: --This is a continuation of U.S. Patent Application No. 15/382,227, filed December 16, 2016, now U.S. Patent 10,680,315, which is a continuation of U.S. Patent Application No. 14/177,863, filed February 11, 2014, now U.S. Patent 9,553,657, which claims the benefit of U.S. Provisional Application No. 61/763,350, filed February 11, 2013 and U.S. Provisional Application No. 61/901,848, filed November 8, 2013. The entire contents of each of the foregoing are expressly incorporated herein by reference for all purposes.

In that the examiner’s amendment above merely makes minor editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Original) An aircraft-mounted mobile communicator comprising: a first communication portion and a second communication portion, wherein the first communication portion and the second communication portion are configured to communicate data directly with one or more satellites; and a controller configured to: (i) control the first communication portion to communicate data with or without controlling the second communication portion to communicate data, (ii) in response to a signal indicator received after (i), test communication via the second communication portion while continuing to communicate data via the first communication portion, (iii) compare a first signal associated with use of the first communication portion and a second signal associated with use of the second communication portion, and (iv) if the second signal has a higher power or quality than the first signal, terminate communication via the first communication portion and begin communication via the second communication portion.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended is as follows:
“11. (Currently amended) An aircraft-mounted mobile communicator comprising: an antenna unit configured to communicate data directly with one or more satellites via at least one of a first frequency band and a second frequency band; and a controller configured to: (i) control the antenna unit to communicate data via the first frequency band without communicating data via the second frequency band, 4Application No. 16/868,321Docket No.: 32045/47323-CON4 Amendment dated June 28, 2022 (ii) in response to a signal indicator received after (i), control the antenna unit to test communication via the second frequency band while continuing to communicate data via the first frequency band, (iii) compare a first signal associated with communicating data via the first frequency band and a second signal associated with communicating data via the second frequency band, and (iv) if the second signal has a higher power or quality than the first signal, control the antenna unit to terminate communication via the first frequency band and begin communication via the second frequency band.”  (Bold added).
As for independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 12-17 depends ultimately from allowable, independent claim 11, each of dependent claims 12-17 is allowable for, at least, the reasons for which independent claim 11 is allowable.
All rejections and objections as set forth in the office action of April 4, 2022 have been overcome by the amendment of June 28, 2022 and by the remarks with that amendment, which remarks have been taken as being persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648